Exhibit 99.4 KPMG LLP 600 de Maisonneuve Blvd. WestSuite 1500 Tour KPMG Montréal (Québec)H3A 0A3 Telephone (514) 840-2100 Fax(514) 840-2187 Internetwww.kpmg.ca CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Acasti Pharma Inc. We consent to the incorporation by reference in the Registration Statement (File No.333-191907) on Form F-10 and Registration Statement (File No.333-191383) on Form S-8 of Acasti Pharma Inc. of our report dated May 27, 2015, on the financial statement which comprise thestatements of financial position as at February 28, 2015 and 2014, thestatements of earnings and comprehensive loss, changes in equity and cash flows for each of the years in the three-year period ended February 28, 2015, and notes, comprising a summary of significant accounting policies and other explanatory information, which report appears on Form 6-K of Acasti Pharma Inc. May 27, 2015 Montreal, Canada *CPA auditor, CA, public accountancy permit No. A119178 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP.
